Mr. Simpson on Behalf of the Complainant informed the Court that in the decretal order made and pronounced in this Cause on the 28th of July last the Rate at which the Interest allowed the Complainant on the Sum decreed him was not ascertained: and therefore moved that he might be allowed at and after the Rate of Eight Pounds per Centum. The Court on hearing Mr. Edward Rutledge on Behalf of the Defendants did order and decree that the said Complainant should be allowed at and after the Rate of five Pounds per Cent, untill the said 28. of July last: and Eight pounds per Cent thereafter till the said Sum decreed to the said Complainant should be paid.